EXHIBIT 10.75

 

ARKADOS, INC.

 

METER COLLAR PLC AND IHB PLC

LICENSE AGREEMENT

 

 

THIS METER COLLAR PLC AND IHB PLC LICENSE AGREEMENT (this “Agreement”) is made
as of 1st day of October, 2014 (the “Effective Date”) between Arkados, Inc.,
having an office at 211 Warren Street, Suite 320, Newark, New Jersey 07103
(“Licensor”) and Tatung Co., a Taiwan corporation having an office at 22,
Chungshan North Road, 3rd Section, Taipei, Taiwan 104(“Tatung” or “Licensee”).

 

1.Definitions. Whenever used in this Agreement, the terms set forth in this
Section 1 will have the meanings set forth below. Other terms are defined
throughout this Agreement as they first appear. Where the context so indicates,
a word in the singular form will include the plural and vice versa.

 

“Confidential Information” means any and all technical and non-technical
information, including trade secrets, know-how and proprietary information,
firmware, designs, schematics, techniques, plans or any other information
relating to any research project, work in process, future development,
scientific, engineering, manufacturing, marketing or business plans or financial
or personnel matters relating to either party or its present or future products,
sales, suppliers, licensees, employees, investors or affiliates and disclosed or
otherwise supplied in confidence by either party to the other party.
Confidential Information disclosed (i) in a written or other tangible form
pursuant to the parties performing their obligations under this Agreement will
be clearly marked with a “confidential” legend or other comparable legend, or
(ii) orally or visually will be identified as confidential at the time of
disclosure. Confidential Information will not include information to the extent
that: (a) such information is or becomes publicly available other than through
any act or omission of either party in breach of this Agreement; (b) such
information was received by the receiving party, other than under an obligation
of confidentiality, from a third party who had no obligation of confidentiality
to the other party; (c) such information was in the possession of the receiving
party at the time of the disclosure or was independently developed by the
receiving party as proven by documentary evidence; or (d) any applicable
regulation, court order or other legal process requires the disclosure of such
information, provided that prior to such disclosure the disclosing party will
give notice to and will cooperate with the other party so that the other party
may take reasonable steps to oppose or limit such disclosure, and that the
disclosing party does not disclose any more information than strictly necessary
to comply with such legal process. The burden of proof that Confidential
Information falls into any one of the above exemptions will be borne by the
party claiming such exemptions.

 

“Derivative” means: (i) for copyrightable or copyrighted material, any
translation (including translation into other computer languages), modification,
correction, addition, extension, upgrade, improvement, compilation, abridgment
or other form in which an existing work may be recast, transformed or adapted;
(ii) for patentable or patented material, any improvements thereon; and
(iii) for material which is protected by trade secret, any new material derived
from such existing trade secret material, including new material which may be
protected by copyright, patent or trade secret.

 



 

 

  

“Effective Date” means the date indicated as the Effective Date on the first
page of this Agreement.

 

“IHB PLC” means In-Home Bridge programmable logic controller software that
operates on or in connection with a single in-home control device, such as a
thermostat.

 

“Intellectual Property Rights” means any and all patents, copyrights,
trademarks, trade secrets and other intellectual property rights in any country
of the world or contract rights having the equivalent effect.

 

“Meter Collar PLC” means programmable logic controller software that operates on
or in connection with a single utility meter, such as a power meter.

 

“Software” means the Meter Collar PLC and the IHB PLC collectively.

 

“Technology” means algorithms, concepts, data, designs, developments,
documentation, discoveries, HTML, XML and other codes, inventions, methods,
multimedia files (including audio, graphic, photographic, and video files),
object code, procedures, programs, source code, text, documentation, web pages
and any other item generally recognized as technology in Licensor’s or
Licensee’s industry.

 

“Third Party Technology” means any and all Technology owned by a third party
which is included in the Software.

 

2.Grant of License. Upon payment for each the Software, Licensor hereby grants
to the Licensee, and the Licensee hereby accepts a worldwide, non-exclusive,
transferable license to use or exploit—including to sell, lease, rent, or
otherwise provide services or products, commencing on the date of this Agreement
and continuing in perpetuity. The Licensor is the owner of the Software.

 

3.Restrictions. The Software has been developed at great effort and expense and
is valuable intellectual property of the Licensor. Licensee shall not, nor
permit any person to: (i) reverse engineer, reverse compile, decrypt,
disassemble, or otherwise attempt to derive the source code of the Software
(except to the extent that this restriction is expressly prohibited by law);
(ii) copy, modify, translate, or create derivative works of the Software; (iii)
sublicense, resell, rent, lease, distribute, embed, market, commercialize, or
otherwise transfer rights or usage to the Software (except as a single instance
sublicense of the copy provided to Licensee hereunder); (iv) remove, modify, or
obscure any copyright notices or other proprietary notices or legends appearing
on or in the Software, or any portion thereof; (v) transfer, use, or export the
Software in violation of any applicable laws, rules, or regulations of any
government or governmental agency; or (vi) use the Software or any system
services accessed through the Software to disrupt, disable, or otherwise harm
the operations, software, hardware, equipment, and/or systems of a business,
institution, or other entity, including, without limitation, exposing the
business, institution, or other entity to any computer virus, trojan horse, or
other harmful, disruptive, or unauthorized component.

 



 

 

  

4.Technical Support. Arkados agrees to provide Licensee with technical support
services which include periodic distribution of bug fixes and minor enhancements
as updates scheduled by Arkados. Installation support inquiries by telephone
will be accepted by Arkados during normal business hours. Technical support
email inquiries are accepted at any time and will be answered during normal
Arkados business hours. Arkados will attempt to respond to inquiries within one
(1) business day.

 

5.Updates/New Versions. The Licensor shall, on an ongoing basis provide the
Licensee with any updates to the Software that are developed by Licensor,
including any Third Party Technology, provided however, that any new release
version of the Software designated as such shall not be considered an update and
shall be subject to the payment of additional fees relating thereto.

 

6.License Fee, Royalty, other Fees and Payment Terms.

 

6.1.License Fees. Licensee shall pay Licensor of the fees set forth on the
attached Exhibit “A”.

 

6.2.Payments. Licensor will invoice Licensee upon receipt of a purchase order
requesting a certain number of copies of the Software to be licensed. Licensee’s
payment will become due and payable in United States currency within thirty (30)
days of receipt of Licensor’s invoice.

 

6.3.Late Payment Fees. Licensee is liable for a late payment fee calculated
daily at the rate of 0.5% of the invoiced amount per month (or any part thereof
unpaid) beginning with the thirtieth (30th) day after the invoice date and
continuing to accrue monthly until payment in full is received, provided
however, that the aggregate liability of Licensee under this section 6.3 shall
not exceed the aggregate past-due invoiced amounts. Non-payment for more than
ninety (90) days after invoice date shall constitute a material breach of this
Agreement entitling Arkados immediately to discontinue any and all services to
Licensee without liability to Arkados of any kind for such termination.

 

6.4.Sales and Use Taxes. Licensee agrees that Licensor’s fees and charges shall
not include any sales, use, excise, withholding or similar taxes, if any, which
may be assessed by authorities on the Software at any time (excepting taxes on
Licensor’s net income). Furthermore, Licensee agrees to reimburse Licensor for
these taxes or in lieu thereof, Licensee will provide Licensor with a
certificate acceptable to the taxing authorities exempting Licensor from any
obligation to pay these taxes.

 



 

 

  

7.Term/Termination.

 

This Agreement will become effective beginning on the date hereof and shall
continue from year to year thereafter (i.e., each being an annual term), unless
one of the parties give the other party sixty (60) days advance written notice
of cancellation.

 

8.Confidentiality Obligations. Each party will at all times, both during the
Term and for a period of five (5) years thereafter, keep in confidence all of
the other party’s Confidential Information, and will not use such Confidential
Information, directly or indirectly, without the other party’s prior written
consent. Neither party will disclose the other party’s Confidential Information
to any person except its employees and independent contractors to whom it is
necessary to disclose the Confidential Information for purposes permitted under
this Agreement and who have agreed to receive it under terms at least as
restrictive as those specified in this Agreement. For the avoidance of doubt,
the foregoing includes the making of any public statements by a party unless
authorized. Each party will take commercially reasonable measures to maintain
the confidentiality of the other party’s Confidential Information, but never
less than the standard of care that an ordinarily prudent business would
exercise to maintain the secrecy of its own confidential information. Each party
will immediately give notice to the other party of any unauthorized use or
disclosure of the other party’s Confidential Information of which it becomes
aware. Either party may disclose this Agreement to its auditors or federal and
regulatory agencies, or upon the order of any court of competent jurisdiction;
provided that prior to disclosure the receiving party shall inform the other
party of such disclosure and shall cooperate with the disclosing party in
seeking any protective order.

 

9.Ownership.

 

9.1.The Software, enhancements, and documentation contain copyrighted material
and other proprietary material and information of Arkados and/or its licensors.
Arkados and/or its licensors shall retain all right, title, and interest,
including all intellectual property rights, in and to the Software,
enhancements, and documentation. Licensee will not remove, alter, or destroy any
form of copyright notice, proprietary markings, or confidential legends placed
upon or contained within the Software, enhancements, or documentation, or any
component thereof.

 

9.2.No Challenge. The Licensee expressly agrees that it will not challenge,
contest, or dispute the Licensor's claim, right, or title to the Software or the
trade secret status of any of the Software in any manner or form, either
directly or indirectly, and the Licensee shall indemnify and hold harmless the
Licensor from any and all claims, disputes, actions, damages, and costs incurred
by the Licensor as a result of the breach of this section.

 

9.3.Third Party License. This Agreement shall not waive, affect or impair the
Licensor's right to grant exclusive or nonexclusive licenses relating to
Software to third parties.

 



 

 

  

8.Warranties.

8.1.Arkados represents and warrants as follows:

 

a.to the best of its knowledge, it has good, valid, legal title to the Software,
to its knowledge, it has all rights necessary to provide the Software to
Licensee for the purposes of this Agreement, and the Software is not the subject
of a pending claim for infringement of any U.S. copyright or the subject of any
existing U.S. patent.

 

b.that it has full corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby;

 

c.this Agreement has been duly and validly executed and delivered by Arkados and
constitutes the valid and binding Agreement of Arkados, enforceable against
Arkados in accordance with its terms;

 

d.it and its subcontractors will perform the services in material conformity to
the specifications in a professional and workmanlike manner;

 

e.Arkados computer code will avoid producing erroneous output or otherwise
malfunctioning, with respect to date data or otherwise, and will interact or
interface with Licensee or any third parties as set forth in the technical
specifications pertaining thereto; and

 

f.it will maintain the necessary insurance coverage as mandated by law or as
reasonably required to provide the Deliverables.

 

8.2.Tatung represents and warrants as follows:

 

a.that it has full corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby;

 

b.this Agreement has been duly and validly executed and delivered by Tatung and
constitutes the valid and binding Agreement of Tatung, enforceable against
Tatung in accordance with its terms.

 

9.Limited Warranty. THE SOFTWARE, DOCUMENTATION, AND SUPPORT SERVICES ARE
PROVIDED TO LICENSEE ON AN ‘AS IS’ AND ‘WHERE IS’ BASIS AND WITHOUT WARRANTY OF
ANY TYPE OR KIND. ARKADOS HEREBY EXPRESSLY DISCLAIMS AND EXCLUDES ON BEHALF OF
ITSELF AND ITS LICENSORS ALL WARRANTIES AND CONDITIONS, WHETHER STATUTORY,
EXPRESS, IMPLIED, OR OTHERWISE, WITH RESPECT TO THE SOFTWARE, INCLUDING, BUT NOT
LIMITED TO, ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS.

 



 

 

  

10.DISCLAIMER REGARDING products. WITH THE EXCEPTION OF WARRANTIES PROVIDED BY
ANY THIRD PARTIEs for software INCLUDED IN the SoFTWARE, All SOFTWARE and third
party technology delivered to Licensee under this agreement is without warranty
of any kind from Arkados. This disclaimer includes any implied warranties of
merchantability and fitness for a particular purpose and any warranties of
non-infringement or otherwise. ARKADOS does not warrant (i) that the Software
will run properly on all hardware or systems or operate in ALL combinations
which may be selected for use by a user, or (ii) that ITS operation will be
uninterrupted or error free.

 

11.Limitation of LIABILITY.

 

11.1.Direct Damages. EXCEPT FOR THE UNAUTHORIZED USE OF THIRD PARTY SOFTWARE OR
PRODUCTS IN DELIVERABLES TO LICENSEE, Arkados’ LIABILITY for damages or
indemnity under this Agreement, regardless of the form of action, will not
exceed per claim and in the aggregate the total amount ACTUALLY paid by Licensee
to Arkados under thIS Agreement DURING THE TWELVE (12) MONTHS PRECEDING THE
EVENTS giving rise to the liability.

 

11.2.EXCEPT FOR THE UNAUTHORIZED USE OF THIRD PARTY SOFTWARE, No Consequential
Damages. In no event will Arkados be liable TO LICENSEE for any indirect,
incidental, special or CONSEQUENTIAL damages, including loss of profits,
revenues, data, use, any other economic advantage, incurred by Licensee ARising
out of OR RELATING TO this Agreement, under any theory of liability, whether in
an action in contract, strict liability, tort (including negligence) or other
legal or equitable theory.

 

 

12.Dispute Resolution Process.

 

12.1.Dispute Resolution. The parties agree to meet and confer in good faith on
all matters of common interest or all controversies, claims, or disputes
(“Dispute”) which materially affect the performance of either party under this
Agreement. As soon as a Dispute is recognized by either party, it will
communicate the substance of such Dispute to each party’s Primary Contact. Once
a Dispute has been raised, the Primary Contacts will make all reasonable efforts
to reach a resolution within two (2) weeks after the Dispute has been
identified. If the Dispute cannot be resolved between the parties’ respective
Primary Contacts, then the parties will submit such matters to their respective
executive management, who will make all reasonable efforts to reach a resolution
within thirty (30) days after the Dispute has been referred to them. For
purposes hereof, the “Primary Contact” for each party shall be the person
designated for Notice in Section 14.5 of this Agreement.

 



 

 

  

12.2.Arbitration. All Disputes arising out of or relating to this Agreement,
which cannot first be resolved in accordance with Section 12.1, will be
submitted to binding arbitration in San Francisco, California under the
Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”). The arbitration will be conducted by one impartial
arbitrator selected by mutual agreement or by three arbitrators (one chosen by
each party and the third chosen by agreement of the designated arbitrators) if
the parties are unable to agree on a single arbitrator within thirty (30) days
after the first demand by one party to the other for arbitration. Any
arbitrator(s) selected will have appropriate experience in the field of
information technology services. The proceedings will be held in a
geographically neutral and reasonably convenient location to both parties. A
court reporter will record the arbitration hearing, and the reporter’s
transcript will be the official transcript of the proceeding. The arbitrator(s)
will have no power to add or detract from the agreements of the parties and may
not make any ruling or award that does not conform to the terms and conditions
of this Agreement. The award of the arbitrator will include a written
explanation of the decision and specify the basis for any damage award and the
types of damages awarded. The decision of the arbitrator(s) will be final and
binding on the parties and may be entered and enforced in any court of competent
jurisdiction by either party. The prevailing party in the arbitration
proceedings will be awarded reasonable attorneys’ fees, if any, and all other
costs and expenses of the proceedings, unless the arbitrator(s), for good cause,
determine otherwise. The foregoing, however, will not prevent or limit in any
way either party’s right to apply to a court of competent jurisdiction for a
temporary restraining order, preliminary or permanent injunction, or other
similar equitable relief.

 

12.3.Creation, Maintenance and Retention of Records. The Licensee agrees to keep
records showing the lease, sale, licensing, or other disposition of Licensed
services and products in sufficient detail to enable Arkados to accurately
determine subscriber levels. The Licensee shall permit the Arkados or its duly
authorized agent to inspect all such records and to make copies of or extracts
from such records at all the Licensee's business premises during all regular
business hours throughout the term of this Agreement and for a reasonable period
of not less than five (5) years thereafter. In the event that the Licensee shall
move any of such records, the Licensee shall first give at least thirty (30)
days' prior written notice to the Arkados and give the Arkados the opportunity
to copy any and all records intended to be moved. Such examinations are to be
made at the expense of the Arkados by any auditor appointed by the Arkados who
shall be acceptable to the Licensee, or, at the option and expense of the
Arkados, by a Certified Public Accountant appointed by the Arkados. If any such
audit discloses that fees have been underpaid by an amount exceeding five
percent (5%), the Licensee shall pay the full costs of the audit, along with all
royalties payable, and interest calculated from the date such amount was
originally due, at the prime rate published in the Wall Street Journal on such
date. All such records shall be retained for a period of at least five (5) years
after the termination or expiration of this Agreement.

 



 

 

  

13.Miscellaneous.



13.1.Entire Agreement. This Agreement, including all exhibits and schedules
hereto, which shall be deemed incorporated by reference, represents the entire
Agreement between the parties and shall not be modified except in writing
executed by both parties.

 

13.2.Insolvency. If either party shall be adjudged bankrupt, or become
insolvent, or make an assignment for the benefit of creditors, or be placed in
the hands of a receiver or a trustee in bankruptcy, the other party may
terminate this Agreement by giving thirty (30) days' notice by registered or
certified mail to the defaulting party, specifying the bases for termination. If
within thirty (30) days after the receipt of such notice, the party who received
notice shall remedy the condition forming the basis for termination, such notice
shall cease to be operative and this Agreement shall continue in full force and
effect.

 

13.3.Taxes. The parties shall cooperate to segregate the payment of fees into
the following: (i) those for deliverables not subject to any VAT, GST, sales,
use or other similar taxes; and (ii) those for which a VAT, GST, sales, use or
other similar tax is to be paid or has already been paid. In addition, each
party shall reasonably cooperate with the other to more accurately determine a
party's tax liability and to minimize such liability, to the extent legally
permissible. Each party shall provide and make available to the other any resale
certificates, information regarding out-of-state sales or use of equipment,
materials or services, treaty certification and any other exemption certificates
or information requested by a party.

 

13.4.Residual Knowledge. Nothing herein shall be construed to prevent or in any
way limit Arkados from using general knowledge, skill, and expertise acquired in
the performance of this Agreement in any current or subsequent endeavors.
Licensee shall have no interest in such endeavors.

 

13.5.Survival. The provisions of Sections 4 (to the extent of any amounts due
from Licensee), 6, 7, 8, 9, 10, 11, 12, 13, and 14 of this Agreement shall
survive the early termination (for any reason) or expiration of this Agreement.

 

13.6.Notices. All notices and other communications required or permitted under
this Agreement will be in writing and will be deemed effectively delivered upon
receipt by personal delivery, overnight courier service, or facsimile as
confirmed by transmission receipt. Any party may change its address for such
communications by giving an appropriate written notice to the other party
conforming to this Section.

 



 

 

  

 

If to Licensee:

 

If to Arkados:   Attn:  Connie Lin Attn:   Terrence DeFranco  

22, Chungshan North Road, 3rd Section

Taipei, Taiwan 104

211 Warren Street, Suite 320

Newark, New Jersey 07103

  Fax: +886 2 25863580 Fax:  862-203-2983  

Phone: +886 2 25925252 ext. 2865

Email: conniel@tatung.com

Phone: (862) 373-1988

Email: tmdefranco@arkadosgroup.com

 

13.7.No Assignment. This Agreement will be binding upon, and inure to the
benefit of, the permitted successors-in-interest of a party hereto who agree in
writing, for the express benefit of the other party, to assume all of the
obligations of such party under this Agreement; provided, however, that this
Agreement and the rights and obligations under this Agreement may not be
assigned in whole or in part by either party without the prior written consent
of the other party, which consent will not unreasonably be withheld or delayed.
Notwithstanding the foregoing, a party may assign this Agreement to any
corporate parent, affiliate or subsidiary or purchaser of the majority of its
stock or assets without the prior written consent of the other party.
Notwithstanding the foregoing, any assignment shall not materially adversely
affect the performance of this Agreement. Any assignment or attempted assignment
of this Agreement not permitted by this Section will be void.

 

13.8.Governing Law and Forum Selection. This Agreement will be governed by and
construed in accordance with the internal laws of the State of California
without regard to the conflicts of laws provisions thereof. Each party waives
its right to a jury trial in any matter arising out of or relating to this
Agreement.

 

13.9.Force Majeure. Neither party will be held liable or responsible to the
other party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement, except
for Licensee’s obligations to pay Arkados under this Agreement, to the extent,
and for so long as, such failure or delay is caused by or results from causes
beyond the reasonable control of the affected party, including any act of God,
fire, natural disaster, accident, war, acts of war (whether war be declared or
not), insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances, shortages in the marketplace, or any acts, omissions or delays in
acting by any governmental authority or the other party.

 

13.10.No Joint Venture or Agency. Nothing contained in this Agreement will be
deemed or construed as creating a joint venture or partnership between the
parties. Except as expressly set forth in this Agreement, no party is by virtue
of this Agreement authorized as an agent, employee or legal representative of
the other party, and the relationship of the parties is, and at all times will
continue to be, that of independent contractors. A party's employees, agents or
representatives are not employees or agents of the other party and are not
entitled to any of the other party's benefits. Neither party shall be
responsible for payment of the other party's workers' compensation, disability
benefits or unemployment insurance, nor shall it be responsible for withholding
or paying employment related taxes for the other party or its employees.

 



 

 

  

13.11.No Third Party Beneficiary. This Agreement is made and entered into for
the sole protection and benefit of the parties to this Agreement and is not
intended to convey any rights or benefits to any third party, nor will this
Agreement be interpreted to convey any rights or benefits to any person except
the parties to this Agreement.

 

13.12.Further Assurances. Each of the parties will from time to time, at the
request of the other party and without further consideration, execute and
deliver other documents and take other actions as the other party may reasonably
request to consummate more effectively the transactions contemplated by this
Agreement.

 

13.13.No Other Representations and Warranties. Each party acknowledges that it
has entered into this Agreement based solely upon the express representations
and warranties set forth in this Agreement.

 

13.14.Compliance With Laws. This Agreement and the performance of this Agreement
is subject to all present and future applicable laws, rules, orders, statutes
and regulations of governmental authorities having jurisdiction over the
parties, the products or software provided to Licensee. In particular, any
software, including technical data, is subject to U.S. export control laws and
restrictions, including the U.S. Export Administration Act and its associated
regulations, and may be subject to export or import regulations in other
countries. Licensee agrees to comply strictly with all such regulations and
acknowledges that it has the responsibility to obtain licenses to export,
re-export, or import software. Both parties will comply with all applicable
laws, rules, orders, statutes, and regulations.

 

13.15.No Implied Waiver. No term, provision or clause of this Agreement shall be
deemed waived and no breach excused unless such waiver or consent shall be in
writing and executed by a duly authorized representative of each party. Any
consent by any party to, or waiver of, a breach by the other, whether express or
implied, shall not constitute a consent to, waiver of, or excuse for any
different or subsequent breach.

 

13.16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and when taken together shall
constitute one and the same Agreement.

 



 

 

  

IN WITNESS WHEREOF, the parties to this Agreement, each acting under due and
proper authority, have executed this Agreement as of the Effective Date.

 



ARKADOS, INC.     TATUNG CO.                       By: /s/ Terrene DeFranco    
By: /s/ Connie Lin   Name: Terrence DeFranco     Name:   Connie Lin   Title:
Chief Executive Officer     Title:     General Manager  

  





 

